DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/19/2019 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makoto, Japanese Patent JP2012204475A.
Regarding Claim 1, Makoto teaches, a multilayer coil component (Fig. 1) comprising: 
an element (2) having a plurality of stacked insulator layers (11); and 
a coil (3) disposed in the element, wherein 
the coil has a plurality of coil conductors (21) and a connection conductor (31) interconnecting one of the coil conductors and another of the coil conductors, and 
a plurality of the connection conductors (31a, 31b) are spaced apart (Fig. 6(d)) only in a direction intersecting with an extension direction of the coil conductors at a position of the connection by the connection conductor when viewed from a direction in which the plurality of insulator layers are stacked.  (Makoto: Figs. 1-6, machine translation, para. [0021], [0023], [0025], [0045]).

Regarding Claim 2, Makoto further teaches, wherein each of the plurality of connection conductors (31a, 31b) has a shape along the coil conductor when viewed from the direction in which the plurality of insulator layers are stacked.  (Makoto: Figs. 2 and 4, machine translation, para. [0029], [0030]).

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto, as applied to claim 1 and 4, respectfully, in view of Nakazawa, Japanese Patent JPH07192921A.
Regarding Claim 3, Makoto teaches connection conductors (31a, 31b) of unequal lengths. (Makoto: Fig. 6(d), para. [0030]).
Makoto does not explicitly teach, wherein lengths of respective outer peripheries of the plurality of connection conductors are equivalent when viewed from the direction in which the plurality of insulator layers are stacked.
However, Nakazawa teaches (Fig. 4), wherein lengths of respective outer peripheries of the plurality of connection conductors (not shown, connection conductors formed in through holes 2a) are equivalent when viewed from the direction in which the plurality of insulator layers (12) are stacked (“six through holes 2a match the conductor pattern 1…and in any case, the conductor pattern 1 is connected via one or a plurality of through holes 2a without any problem” [0022] teaches connection conductors of equivalent length in the x and y directions).  (Nakazawa: Figs. 3, 4, 11 and 12, machine translation, para. [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the length of the connection conductors of Makoto to include the equal length of the connection conductors of Nakazawa, the motivation being that “the conductor pattern 1 is connected via one or a plurality of through holes 2a without any problem” [0022].  (Nakazawa: Figs. 3, 4, 11 and 12, machine translation, para. [0022]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, the combination of Makoto in view of Nakazawa further teaches (Nakazawa: Fig. 12), wherein an irregularity (Nakazawa: irregularity of triangular shapes (2a)) is formed at least in part on respective outer peripheries of the plurality of connection conductors (Nakazawa: not shown, connection conductors of through holes 2a) when viewed from the direction in which the plurality of insulator layers are stacked (Nakazawa: “through hole 2a is not limited to the above-mentioned circular shape, and may be a polygonal shape such as a quadrangle (see FIG. 11) or a triangle (see FIG. 12)” [0025], the motivation being that “the conductor pattern 1 is connected via one or a plurality of through holes 2a without any problem” [0022].  (Nakazawa: Figs. 4 and 12, machine translation, para. [0022], [0025]).
Regarding Claim 5, the combination of Makoto in view of Nakazawa further teaches (Nakazawa: Fig. 12), wherein a projecting portion (Nakazawa: a projecting portion of through holes 2a, a tip of triangle (2a) is projected into the recess between two triangular conductors (2a)) of the irregularity of the other of a pair of the connection conductors (Nakazawa: 2a) is disposed in a recessed portion of the irregularity of one of the pair of connection conductors in the pair of connection conductors disposed so as to face each other when viewed from the direction in which the plurality of insulator layers are stacked, the motivation being that “the conductor pattern 1 is connected via one or a plurality of through holes 2a without any problem” [0022].  (Nakazawa: Figs. 4 and 12, machine translation, para. [0022], [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/28/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837